Citation Nr: 0026833	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  97-30 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for intervertebral disc 
disease of the lumbar spine, to include as secondary to the 
veteran's service-connected low back disorder.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a cervical spine disorder, to include as 
secondary to the veteran's service-connected low back 
disorder.

3.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
September 1975.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in St. Petersburg, Florida (hereinafter RO).

The Board remanded the issue of entitlement to an increased 
rating for the veteran's service-connected ulcer disorder for 
the issuance of a statement of the case.  The RO provided the 
veteran with a statement of the case as to this issue in 
January 2000.  The United States Court of Appeals for 
Veterans Claims (hereinafter Court) has issued decisions 
regarding jurisdiction of the Board.  If the record lacks a 
timely filed substantive appeal in regard to a particular 
issue, the Board does not have jurisdiction.  Roy v. Brown, 5 
Vet. App. 554 (1993).  A review of the record reflects that a 
timely substantive appeal was not entered with regard to the 
issue of entitlement to an increased rating for the veteran's 
service-connected ulcer disorder.  In absence of a timely 
substantive appeal, the Board does not have jurisdiction of 
such issue.  Id.  


FINDINGS OF FACT

1.  The medical evidence does not show an intervertebral disk 
disease of the lumbar spine that can be associated with his 
service-connected low back disorder, or to service. 

2.  The Board denied entitlement to service connection for a 
cervical spine disorder by a decision dated in September 
1999.

3.  Additional evidence received since that time is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  Competent evidence has been presented that provides a 
nexus between the veteran's current cervical spine disorder 
and service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
intervertebral disc disease of the lumbar spine is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a cervical spine disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§  3.104, 3.156(a) 
(1996).

3.  The claim of entitlement to service connection for a 
cervical spine disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Service connection may be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1999).  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

I.  Intervertebral Disc Disease

The law provides that "a person who submits a claim for 
benefits under a law administered by the [VA] shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see 
also 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303 (1999).

Service medical records show that the veteran complained of 
back pain beginning in February 1974.  A January 1975 
orthopedic consultation report shows that he gave a history 
of a "cracked vertebra" during boot camp 6 to 8 months 
before, with re-injury during physical training.  Assessments 
included back strain and acute facet syndrome.  In March 
1975, the veteran complained of weakness in his right hand in 
conjunction with complaints of back pain.  On examination, 
all major muscle groups were functioning and the muscles were 
quivering, with no power.  An impression of conversion 
reaction was given.  A June 1975 consultation report shows 
that the veteran gave 7 to 8 month history of low back pain 
following exercise during which he felt something "crack."  
On motor and sensory examination of the lower extremities, a 
notation of "voluntary decrease in range of motion in 
flexion and extension" was made.  An assessment of rule/out 
emotional overlay was given.  It was noted that x-rays had 
revealed an old, healed fracture of the transverse process of 
L1.  It was the examiner's opinion that the old fracture 
could not account for the myriad of symptoms.  The September 
1975 separation examination report shows that the spine was 
clinically evaluated as normal, with a notation of 
"fracture, transverse process, L1."  

Subsequent to service discharge, a x-ray of the lumbar spine 
dated in November 1976 revealed findings of slight right 
convex rotary scoliosis, with minimal anterior wedging of the 
bodies of D-12 and L-1.  The ossification center of the right 
transverse process of L1 was not fused, which was assessed as 
"probably a developmental anomaly."  Clinical diagnoses at 
that time included chronic lumbosacral strain, mild; residual 
fracture, transverse processes, L-1, healed; and exogenous 
obesity, moderate, aggravating the lumbosacral strain.

Post-service medical records, dated between 1977 and 1996, 
show that the veteran received treatment for pain in the 
lumbar region of his spine and complaints of numbness and 
weakness in the lower extremities.  Varying diagnoses 
included chronic low back pain and recurring ligamentous 
strain of the lower back.  A June 1996 lumbar spine magnetic 
resonance imaging scan demonstrated a mild wedge deformity of 
the T1 vertebral body, with the suggestion of an early 
Schmorl's node at the superior endplate of L1.  It was noted 
that there were no signal intensity changes to suggest an 
acute compression fracture, and the changes were noted as 
present for some time.  Minimal central bulging annulus 
fibrosis was seen at L1-2.  

On a VA examination in August 1996, sensation was decreased 
in the L4-L5 and S1 roots on the left side.  Range of motion 
of the lumbar spine was restricted to 15 degrees of flexion, 
0 degrees of backward extension, 15 degrees of left and right 
lateral flexion, and 5 degrees of left and right rotation, 
with complaints of pain in all motions of his legs and back.  
Straight leg raising was positive on the left and the right.  
The diagnoses included lumbar myositis.  It was the 
examiner's opinion that the small amount of wedging of the L1 
vertebra could be attributed to the in-service injury to that 
vertebra.  However, the examiner found no correlation between 
the veteran's complaints of left leg pain, with weakness and 
numbness, to the back condition.  The magnetic resonance 
imaging scan showed that the left lower extremity 
symptomatology was located at the L4, L5, and S1 root levels, 
and the examiner stated that these areas were not injured at 
the time of the in-service accident.  

In October 1996, the veteran was afforded an orthopedic 
examination for Social Security Administration disability 
purposes.  The veteran stated that as a result of continuing 
pain in his low back, he wore a lumbosacral support, walked 
with a cane, and wore a transcutaneous electrical nerve 
stimulation unit.  The veteran described a tingling sensation 
in the lower extremities and the sensation of giving way and 
weakness in his left ankle.  The examiner stated that the 
veteran was able to ambulate from the chair to the examining 
table without the support of a cane.  Examination of the 
lower extremities revealed a band of decreased sensation to 
pin prick in areas of the thigh, calf, and foot.  Manual 
muscle testing showed evidence of weakness on testing of the 
left lower extremity muscles.  The lumbar spine showed 35 
degrees of forward flexion, 20 degrees of lateral bending in 
each direction, and extension of 20 degrees.  The diagnoses 
included lumbar degenerative spondylarthritis and disc 
disease.  In a December 1996 statement, a private physician 
certified that the veteran was severely physically disabled 
and had permanent motility problems which substantially 
impaired his ability to ambulate.  The examiner noted that 
the veteran had chronic back pain and required the constant 
use of a back brace.  

A Social Security Administration neurological examination 
dated in February 1997, was within normal limits, with normal 
motor strength, and normal hand grip.  Reflexes were normal; 
however, sensory examination to pin prick was decreased, but 
the examiner noted that this was not consistent with any 
specific nerve root distribution in the left upper or lower 
extremities.  Vibration was also decreased, subjectively, in 
the left lower extremity.  Range of motion of the lumber 
spine was reduced in all directions, without any objective 
spasm in the muscles.  It was noted that the veteran was 
walking with a cane.  The examiner stated that there were a 
lot of subjective complaints of pain without many objective 
findings, i.e., the veteran stated that he was not able to 
sit, stand, or walk for more than a few minutes; however, the 
magnetic resonance imaging scan findings and objective 
neurological examination did not support the severe pain and 
reduced range of motion in his lumbar spine.  The examiner 
stated that there was no spinal stenosis in the lumbar 
region.   

In August 1997, a private physician indicated that the 
veteran had periodically complained of falling frequently for 
the past two years, secondary to his legs giving out.  On 
examination, the veteran walked with a cane, had an unsteady 
gait at times, and was wearing a lumbosacral support and 
transcutaneous electrical nerve stimulation unit.  He had 
areas of decreased sensation and strength in the lower 
extremities.  Lumbar spine flexion was at approximately 20 to 
30 degrees, and the veteran stated he was unable to sit, 
stand, or walk continuously for more than 10 to 15 minutes 
due to pain.  

On VA examination in September 1997, the veteran complained 
of numbness and giving way in the left lower extremity.  It 
was noted that he used a walker.  The examination revealed 
tenderness of the leg from the mid-dorsal into the L5-S1 
areas.  Motor function testing revealed weakness of the lower 
extremities.  In an April 1998 addendum to the September 1997 
examination report, the examiner indicated that the claims 
folder had been reviewed.  It was noted that the veteran 
demonstrated weakness in his upper and lower extremities that 
did not follow a specific pattern.  It was the examiner's 
opinion that while the veteran sustained an injury to his 
lumbar spine, his complaints of numbness in the lower 
extremities and the need to use a walker were not fully 
substantiated by examination and there was perhaps some 
supratentorial overlay.  

A March 1998 VA outpatient progress report shows that the 
veteran stated he walked with a cane or a walker due to 
weakness of the lower extremities that lead to frequent 
falls.  Examination revealed painful and decreased range of 
motion in the lumbar spine, decreased strength in the lower 
extremities, and diminished tactile sensation in the lower 
extremities.  Diagnoses included lumbar spine 
spondylarthritis and discogenic disease.  

In a report dated in July 1999, a VA examiner stated that the 
veteran's condition was consistent with lumbar degenerative 
spondyloarthritis and discogenic involvement, with a wedge 
deformity of the L1 vertebra.  A VA examination conducted in 
February 2000, found foot drop, left leg; sensory deficit, 
left leg; degenerative disc disease; spinal stenosis cervical 
spine; and old compression fracture of the lumbar spine.  The 
examiner stated that the veteran's magnetic resonance imaging 
scan was reviewed and it did not show any intervertebral disk 
disease of the lumbar spine which could be associated with 
his low back disorder.  

A VA examination conducted in April 2000, found range of 
motion was to 30 degrees flexion, 15 degrees right and left 
bending, and 0 degrees extension.  It was noted that the 
veteran used a walker, had weakness of the left foot and 
ankle, and decreased sensation in the left leg.  The 
diagnoses included lumbar degenerative spondyloarthritis, 
wedge deformity at the L1 level, lumbar discogenic disease, 
compression fracture at the L1 level, lumbar stenosis, left 
foot drop, and left leg sensory deficit.

Although the veteran contends that he has intervertebral disc 
disease of the lumbar spine due to his military service, or 
due to his service-connected lumbar strain disorder, there is 
no competent evidence of record to support this claim.  
Indeed, the evidence of record indicates otherwise.  There is 
no evidence of intervertebral disc disease of the lumbar 
spine in service.  Additionally, on VA examination in August 
1996, the examiner found no correlation between the veteran's 
complaints of left leg pain with weakness and numbness to his 
service-connected low back disorder.  The magnetic resonance 
imaging scan at that time showed that the left lower 
extremity symptomatology was located at the L4, L5, and S1 
root levels, and the examiner stated that these areas were 
not injured at the time of the in-service accident.  
Moreover, at a VA examination conducted in February 2000, the 
examiner stated that the veteran's magnetic resonance imaging 
scan was reviewed and it did not show any intervertebral disk 
disease of the lumbar spine which could be associated with 
the veteran's service-connected low back disorder.  As there 
is no competent evidence that provides the required nexus 
between military service or to a service-connected disorder, 
and the current intervertebral disc disease of the lumbar 
spine, service connection for intervertebral disc disease of 
the lumbar spine is not warranted.  See Caluza v. Brown, 7 
Vet. App. 498 (1995).

II.  Cervical Spine Disorder

The veteran's claim of entitlement to service connection for 
a cervical spine disorder was denied by a Board decision 
dated in September 1999.  Therefore, that decision is final.  
38 U.S.C.A. § 7104.  In order to reopen a claim which has 
been previously denied and which is final, the claimant must 
present new and material evidence. 38 U.S.C.A. § 5108.  New 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, the VA must perform a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998); see also Winters v. 
West, 12 Vet. App 203 (1999).  Third, if the reopened claim 
is well grounded, the VA may evaluate the merits of the claim 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.

The Board denied the veteran's claim of entitlement to 
service connection for a cervical spine disorder in 1999 on 
the grounds that a cervical spine disorder was not shown to 
be related to the veteran's service or to a service-connected 
disorder at that time.  The evidence presented or secured 
since the last final denial of this claim in 1999 includes a 
VA examination conducted in April 2000.  The examiner 
concluded that it was "as likely as not that some damage was 
incurred to the cervical spine and or aggravated by his 
service accident."  The Board finds that this evidence bears 
directly and substantially on the specific matter, and is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See Fossie v. West, 12 Vet. App. 1, 4 
(1998).  Accordingly, new and material evidence has been 
submitted, and the issue of entitlement to service connection 
for a cervical spine disorder is reopened.  

In the instant case, service medical records show that the 
veteran complained of back pain beginning in February 1974.  
A January 1975 orthopedic consultation report shows that he 
gave a history of a "cracked vertebra" during boot camp 6 
to 8 months before, with re-injury during physical training.  
Assessments included back strain and acute facet syndrome.  A 
June 1975 consultation report shows that the veteran gave a 
history of 7 to 8 month history of low back pain following 
exercise in which he felt something "crack."  On motor and 
sensory examination of the lower extremities, a notation of 
"voluntary decrease in range of motion in flexion and 
extension" was made.  An assessment of rule/out emotional 
overlay was given.  It was noted that x-rays had revealed an 
old fracture of the transverse process of L1 which was healed 
and certainly could not account for the myriad of symptoms.  
The September 1975 separation examination report shows that 
the spine and upper extremities were clinically evaluated as 
normal, with a notation of "fracture, transverse process, 
L1."  In statements subsequent to service discharge, the 
veteran indicated that he injured his back in service when a 
filing cabinet fell on him.  

In a report dated in April 2000, a VA examiner reported that 
the veteran incurred a L1 compression fracture in service 
when a filing cabinet fell on it.  As noted above, the 
examiner further stated that "[a]t that time, it is as 
likely as not that some damage was incurred to the cervical 
spine and or aggravated by his service accident."  
Accordingly, competent evidence has been presented that 
provides a nexus between the veteran's current cervical spine 
disorder and service.  

Therefore, the Board finds the claim of entitlement to 
service connection for a cervical spine disorder is well 
grounded.  However, the Board also concludes that this is not 
the type of well grounded claim that is meritorious on its 
own but rather is the type that may be capable of 
substantiation upon further development of the medical 
evidence.  Murphy, 1 Vet. App. at 81 (a well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation).  Accordingly, the Board has 
remanded this issue for that development below.


ORDER

The claim of entitlement to service connection for 
intervertebral disc disease of the lumbar spine is denied.  
New and material evidence has been submitted, and to this 
extent, the appeal to reopen the veteran's claim of 
entitlement to service connection for a cervical spine 
disorder is granted.  Additionally, the claim of entitlement 
to service connection for a cervical spine disorder is well 
grounded, and to this extent, the appeal is granted.


REMAND

The Board has reopened the claim for service connection for a 
cervical spine disorder and has concluded that the claim is 
well grounded.  It is further found that this is not the type 
of well grounded claim that is meritorious on its own, but 
rather that it is the type that is capable of being 
substantiated upon further development of the evidence.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Under 
Elkins, the Court held that if a claim is well grounded, the 
VA must then proceed to evaluate the merits of the claim but 
only after ensuring that the claimant's duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled.  Elkins v. West, 12 
Vet. App. 209 (1999).  

On a VA examination in August 1996, it was the examiner's 
opinion that the veteran's neck disorder was not related to 
any injury in service or process that began in the service.  
In an April 1998 addendum to the September 1997 examination 
report, the examiner state that the veteran's cervical 
myositis was not related to the alleged injury that was 
sustained in service.  However, as noted above, a VA examiner 
in April 2000, reported the possibility that some damage was 
incurred to the cervical spine and or aggravated by the 
veteran's service accident.  

The issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability is 
inextricably intertwined with the issue of entitlement to 
service connection for a cervical spine disorder.  
Accordingly, this issue is deferred until such time as the RO 
has re-adjudicated the issue of entitlement to service 
connection for a cervical spine disorder based on the 
requested development.  

Accordingly, this issue is remanded to the RO for the 
following actions:

1.  The RO should request that the 
examiners that conducted the VA 
examinations in August 1996, and 
September 1997, provide a complete 
rationale for their opinions that the 
veteran's current cervical spine disorder 
was not related to his military service.  
Additionally, the RO should request that 
the VA examiner that conducted the VA 
examination in April 2000, provide a 
complete rationale for his opinion that 
"it is as likely as not that some damage 
was incurred to the cervical spine and or 
aggravated by his service accident."  
The claims file must be made available to 
and reviewed by the examiners and the 
reports should reflect that such a review 
was made.  

2.  The veteran should be afforded a VA 
examination to determine whether any 
cervical spine disorder found is related 
to the veteran's military service or to a 
service-connected disorder.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
diagnostic tests and studies deemed 
necessary by the examiner to this 
determination should be accomplished.  If 
a cervical spine disorder is found, the 
examiner should provide an opinion as to 
whether it is related to the findings in 
service, as documented in the veteran's 
service medical records, or any incident 
in service as reported in the veteran's 
claims file.  The examiner should comment 
on the previous examiners' opinions dated 
in 1996, 1998, and 2000, as discussed 
above.  The examiner is also requested to 
provide an opinion as to whether any 
cervical spine disorder found is related 
to, either as a result of or aggravated 
by, the veteran's service-connected 
lumbar strain, residuals of fractured 
transverse process of L1, with wedging 
and myositis.  If it is determined that 
the veteran's service-connected low back 
disorder aggravates any cervical spine 
disorder found, the examiner should 
provide an opinion as to (a) the baseline 
manifestations which are due to the 
effects of cervical spine disorder; (b) 
the increased manifestations which, in 
the examiner's opinion, are proximately 
due to the service-connected low back 
disorder based on medical considerations; 
and (c) the medical considerations 
supporting an opinion that increased 
manifestations of any current cervical 
spine disorder are proximately due to the 
service-connected low back disorder.  A 
complete rationale for any opinions and 
conclusions reached should be included in 
the examination report.  If any opinion 
requested can not be provided without 
resort to speculation, the examiner 
should so state.  The claims file must be 
made available to and reviewed by the 
examiner and the examination report 
should reflect that such a review was 
made.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, if this issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 


